DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks and the Okamoto Declaration filed on October 10, 2022. Claims 1-21 are pending in the current application with claims 15-21 withdrawn from consideration. Claims 1-2, 4-5, 8, 11-15 and 19-21 have been amended by the applicant. Claims 1-14 are examined in the current office action. 

Status of the Rejection
The claim objections from the previous office action have been overcome by the applicant's amendments. 
The objection to the abstract from the previous office action has been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Currie et al. (WO 2007/070093A2). 

Regarding claim 1, Currie teaches a diagnosing apparatus (a configurable flexible personal health monitoring and delivery system 10 in Fig.1 [para. 0064]), comprising:
a cell (cells 18 in Fig.2 [paras. 0070-0077]); the limitation “into which a sample solution containing body fluid collected from a subject is introduced” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches cells 18 in Fig.2 [paras. 0070-0077] into which a sample solution containing body fluid collected from a subject is introduced ([para. 0077] detailing a variety of biological fluids as the sample solution such as whole blood, urine, and saliva and thus also meets the functional recitations of the claims);
at least two electrodes that are disposed in the cell and come into contact with the sample solution (working electrode 32 and reference electrode 34 in Fig.3 [paras. 0078-0082]);
a voltage applying unit (electrochemical potentio-galvano-stat is a component within the controller device 14 [Para. 0143; Fig. 20]); the limitation “that applies a voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case,  Currie teaches a voltage applying unit including an electro-chemical potentio-galvano-stat within the controller [para. 0143; Fig. 20] that applies a voltage between the electrodes (step 206 in Fig. 25 (provide electrical signal to sensor) [paras. 0068-0069]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]; and claim 28 (wherein when a voltage is applied across the electrodes));
a measuring unit (micro-processor [para. 0143; Fig. 20]); the limitation “that measures an electrochemical response when the voltage is applied” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches a micro-processor [para. 0143] that measures an electrochemical response when the voltage is applied (step 208 in Fig.25 [para. 0068]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]); 
a storage unit (data storage is a component of the controller device 14 [para. 0143; Fig. 20]) having stored thereon a reference that defines a relationship between a numerical value obtained from the electrochemical response and at least one of a type of an illness and a state of progress of the illness (Currie teaches a data storage component within the controller device 14 [para. 0143] having stored thereon a reference that defines a relationship between a numerical value obtained from the electrochemical response and at least one of a type of an illness and a state of progress of the illness (step 210 in Fig.25 [para. 0068]; Once the device 12 is in place and the system 10 is functioning, the subject may be monitored for a predetermined amount of time to establish the subject's normal healthy baseline behavior. The sample may be analyzed by providing an electrical signal to the sensor at 206 and measuring an electrical property at the sensor that has been generated in response to the electrical signal at 208. The measured electrical property may then be correlated to the biological condition at 210. In some embodiments, the subject's normal healthy baseline behavior may already be known and programmed into the system 10. After the baseline has been established, the subject may continue to be monitored with the system 10 by using the same steps of 206, 208 and 210 until an abnormality [para. 0068]; If the soldier is healthy, an individual rested baseline can be measured and stored [para. 0157]). The limitations “wherein the electrochemical response from which the numerical value, defined by the reference stored on the storage unit, is obtained includes a first metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches the storage unit having stored thereon a reference obtained from the measured electrical property of the substance, wherein the electrical property is selected from the group consisting of a current, a capacitance, a resistance, a voltage-like potential, and an electromotive force (claim 7). Therefore, the disclosed apparatus is configured to perform the claimed functions. Furthermore, the claimed limitations further limit the sample (i.e., organic substances caused by microbes in the sample solution responsible for the illness) but fail to further limit the structure of the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the organic substances (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight), and
an analysis output unit (logic, adaptive sequencing, and/or dynamic reconfiguration part of the controller device 14 [para. 0143; Fig. 20]); the limitations “an analysis output unit that compares the numerical value obtained from the subject with the reference, and provides information for determining at least one of the type of the illness that has developed in the subject and the state of progress of the illness that has developed in the subject” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches an analysis output unit including a logic, adaptive sequencing, and/or dynamic reconfiguration sections of the controller device 14 [para. 0143; Fig. 20] that compares the numerical value obtained from the subject with the reference, and provides information for determining at least one of the type of the illness that has developed in the subject or the state of progress of the illness that has developed in the subject (steps 212 and 214 in Fig.25 [paras. 0068-0069]; once the abnormality has been detected, a signal may be generated at 214 [para. 0069]),
wherein the electrochemical response when the voltage is applied includes a second metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness (the limitation “wherein the electrochemical response when the voltage is applied includes a second metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches measurement of an electrochemical response when the voltage is applied (step 208 in Fig.25 [para. 0068]; this interaction may be detected by, for example, chronoamperometric measurements made using voltages applied across the sample electrodes [para. 0093]), and the measurement unit is configured to perform the functional limitations above.  Alternatively, the claimed limitations further limit the sample (i.e., organic substances caused by microbes in the sample solution responsible for the illness) but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the organic substances (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight).
Regarding claim 2, Currie teaches the diagnosing apparatus according to claim 1. The limitations “wherein the numerical value is an absolute value of a current measured by the measuring unit or a difference between the electrochemical response measured using body fluid obtained from the subject and the electrochemical response measured using body fluid obtained from at least one of the subject in a healthy state and a healthy person different from the subject” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches wherein the sample may be analyzed by providing an electrical signal to the sensor at 206 and measuring an electrical property at the sensor that has been generated in response to the electrical signal at 208 [para. 0068], and the electrical property may include current [para.0124 and claim 84]. It is obvious to use an absolute value of the measured current since direction of the current depends on the applied voltage.   
Regarding claim 3, Currie teaches the diagnosing apparatus according to claim 1. The limitation “wherein the body fluid is saliva” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Alternatively, the claimed limitation further limits the sample but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the body fluid (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight). However, Examiner notices that Currie teaches wherein the biological fluids to be analyzed may be collected from a variety of samples including saliva [para. 0077].
Regarding claim 4, Currie teaches the diagnosing apparatus according to claim 3. The limitation “wherein the illness is at least one of caries and a periodontal disease” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie further teaches that the diagnosing apparatus is configured to perform the claimed function above (dental gum disease, such as bacteria, viruses, microbial film, inflammation and caries [para. 0014]).
Regarding claim 5,  Currie teaches the diagnosing apparatus according to claim 1, wherein the electrodes include at least one of a reference electrode and a counter electrode (a working electrode 32 and a reference electrode 34 in Fig.2 [para. 0078]).
Regarding claim 6, Currie teaches the diagnosing apparatus according to claim 1.  Currie further teaches the voltage applying unit, as outlined in the rejected claim 1. The limitation “wherein the voltage applying unit applies a predetermined voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie teaches the voltage applying unit (electrochemical potentio-galvano-stat within the controller device 14 [Para. 0143; Fig. 20], which is configured to apply a predetermined voltage between the electrodes (a voltage is applied across the electrodes in claim 28; electrical voltage steps from 0 to 2 V may be applied to the electrodes [para. 0086]). 
Regarding claim 7, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches the voltage applying unit, as outlined in the rejected claim 1. The limitation “wherein the voltage applying unit applies a sweep voltage between the electrodes” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.  In this instant case, Currie teaches the voltage applying unit (electrochemical potentio-galvano-stat within the controller device 14 [Para. 0143; Fig. 20], which is configured to perform the claimed function above. 
Regarding claim 8, Currie teaches the diagnosing apparatus according to claim 1. The limitations “wherein the storage unit records the measured electrochemical response, and wherein the analysis output unit compares the electrochemical response obtained by measurement of the sample solution with the electrochemical response that has been obtained by preceding measurement prior to the measurement and recorded in the storage unit, and provides information for determining the at least one of the type of the illness that has developed in the subject and the state of progress of the illness on a basis of the reference from a result of the comparison”  are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches the storage unit and the analysis output unit, as outlined in the rejected claim 1 above. Currie further teaches wherein the subject may be monitored for a predetermined amount of time to establish the subject's normal healthy baseline behavior, and the subject's normal healthy baseline behavior is programmed into the system 10. After the baseline has been established, the subject may continue to be monitored with the system 10 by using the same steps of 206, 208 and 210 until an abnormality, such as an increase or decrease in the concentration of the targeted bio-molecule, is detected by the system at 212 [para. 0068], which implies that the information on at least one of the type of the illness that has developed in the subject and the state of progress of the illness (i.e., abnormality) is determined by comparing the measured electrical property of the subject with the subject’s normal healthy baseline obtained by preceding measurement. Therefore, Currie teaches the storage unit and the analysis output unit that are configured to perform the corresponding functional limitations above. 
Regarding claim 9, Currie teaches the diagnosing apparatus according to claim 1.  The limitation “wherein the cell is configured to be hermetically sealable” is functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches wherein the cell is configured to be hermetically sealable (the seal layer 86 in Fig. 21 [paras. 0131-0138]). 
Regarding claim 13, Currie teaches the diagnosing apparatus according to claim 1, further comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 [para. 0064]). The limitations “that transmits the electrochemical response to an external server via a communication line” and “that receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the electrochemical response transmitted from the transmission unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie teaches a communications device 16 in Fig.1 that is configured to perform the claimed functions above (a communications device 16 allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Du (Du Y., A saliva-based bio-sensing system for early screening and management of diabetes, Ph.D. thesis of the Northeastern University, 2016).
The limitations of claim 7 are rejected above as being drawn to functional language wherein the electrochemical potentio-galvano-stat of Currie is inherently configured to perform the functional limitation of applying a sweep voltage between the electrodes [para. 0143; Fig. 20]. If given full patentable weight, however, the limitations of claim 7 are further rejected in view of Du as outlined below. 
Regarding claim 7, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches wherein electrical voltage steps from 0 to 2 V may be applied to the electrodes in short bursts of less than one second, typically with 0.2V increases in each pulse [para.0086], however, does not teach wherein the voltage applying unit applies a sweep voltage between the electrodes.
Du teaches a saliva-based bio-sensing system for early screening and management of diabetes (title), and further teaches glucose biosensor characteristics with the cyclic voltammetry method (for example, section 2.2 and Fig.9 on page 51 using buffer solution; section 3.3 using filtered saliva samples). The cyclic voltammetry method applies a sweep voltage between the electrodes. 
Currie and Du are considered analogous art to the claimed invention because they are in the same field of diagnosis of diseases from a biological fluid such as saliva by measuring the electrical properties of the sample in contact with the electrodes under applied voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse voltage of Currie by a sweep voltage applied between the electrodes, as taught by Du. The simple substitution of one known element (i.e., a sweep voltage) for another is likely to be obvious when predictable results are achieved (i.e., electrical properties of the sample).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Mazlan et al. (Interdigitated electrodes as impedance and capacitance biosensors: a review, AIP Conference Proceedings 1885, 020276 (2017)).
Regarding claims 10-12, Currie teaches the diagnosing apparatus according to claim 1. Currie does not teach wherein a shortest distance between the electrodes in the cell is a distance at which one of cells of a microbe of the microbes responsible for the illness, can be short-circuited, of instant claim 10; wherein the shortest distance between the electrodes in the cell is 700 nm to 2,000 nm, of instant claim 11; and wherein the electrodes include comb-shaped electrodes, of instant claim 12.
Mazlan teaches interdigitated electrodes as impedance and capacitance biosensors (title). Note that the interdigitated electrode (IDE) is a combo-shaped electrode.  Mazlan further teaches the effects of the IDE geometry including electrode spacing on the impedance and capacitance biosensors. The increase of the gaps between IDE fingers lead to the rising of its impedance. The distance between finger electrodes play important role for impedance or capacitance measurement. By reducing the electrode spacing, it will increase the effective electrode area, thereby increasing the sensitivity of the device to the existence of cells due to the concentrated perforation depth (see the first paragraph in section of Optimization of the IDE). 
Currie and Mazlan are considered analogous art to the claimed invention because they are in the same field of biosensor by measuring the electrical properties of the sample in contact with the IDEs under applied voltage. According to the teachings by Mazlan, since the sensitivity of the device is a variable that can be modified, among others, by adjusting the distance between the electrodes, the precise distance between the electrodes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed distance between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between the electrodes in Currie to obtain the desired balance between the electrochemical response affected by the distance between the electrodes as taught by Mazlan and short circuit“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes of Currie by comb-shaped interdigitated electrodes, as taught by Mazlan. The simple substitution of one known element (i.e., a comb-shaped electrode) for another shaped electrode is likely to be obvious when predictable results are achieved (i.e., measurement of the electrical property of a sample). See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Currie, as applied to claim 1 above, and in view of Barton-Sweeney (WO 2015/143259 A1).
Regarding claim 13, Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches wherein the diagnosing apparatus comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 [para. 0064]). The limitations “that transmits the electrochemical response to an external server via a communication line” and “that receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the electrochemical response transmitted from the transmission unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie further teaches a communications device 16 in Fig.1 that is configured to perform the claimed functions above (a communications device 16 in Fig.1 that allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]). 
The limitations of claim 13 are rejected above as being drawn to functional language wherein the communications device 16 of Currie is inherently configured to perform the functional limitations. If given full patentable weight, however, the limitations of claim 13 are further rejected in view of Barton-Sweeney as outlined below. 
Currie teaches wherein the diagnosing apparatus comprising a transmission unit and a reception unit (a communications device 16 in Fig.1 that allows transmission of data to and from remote loggers, controllers or any other device that is configured to transmit and/or receive data [para. 0064]). Currie does not teach the data, that the reception unit received, includes at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit.   
Barton-Sweeney teaches a system and method for determining a user’s physical condition such as a hormonal level. The system includes a portable or wearable device that measures multiple biomarkers, such as saliva salinity and saliva pH. The system determines the physical condition, such as the fertility level of the user based on comparing the measured biomarkers with data models. The determined physical condition is communicated to allow the user to know their status (abstract).  Barton-Sweeney further teaches wherein the cloud computing environment 130 provides advantages in allowing the use of artificial intelligence and machine learning engines to process data from the device 30 [para. 0090].  The process transmits the measured data, along with any other data input by the user on the device 30 (e.g. start of menstruation) to the external device in block 210. The user's fertility level is determined in block 212. The determination of fertility level is performed with the assistance of artificial intelligence/machine-learning engines that combine multiple datasets with the measured data to ascertain the user's fertility level. The determined fertility level is transmitted back to the device 30 in block 214. The device 30 then indicates to the user in block 216 their current fertility level [para. 0097].
Currie and Barton-Sweeney are considered analogous art to the claimed invention because they are in the same field of biosensor for analyzing biological fluid such as saliva. Given the teachings of Barton-Sweeney regarding the use of machine learning in an external server to determine the physical condition such as the fertility level of the user based on comparing the measured biomarkers with data models, and transmit the analyzed results back to device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception unit of Currie so that it receives at least one of a consultation deadline or expected progress of the illness that has been calculated by machine-learning in an external server on a basis of the response transmitted from the transmission unit, because Barton-Sweeney teaches that the artificial intelligence method provides advantages in allowing a user to know their fertility level using a low cost easy to use device with a high level of confidence without the side effects or complications of pharmaceutical, invasive, or surgical methods [para. 0040]. 
Regarding claim 14,  Currie teaches the diagnosing apparatus according to claim 1. Currie further teaches a reference creating device (a micro-processor for measurement, logic, etc. [para. 0143]) that creates the reference based on the measured electrochemical response (the subject may be monitored for a predetermined amount of time to establish the subject's normal healthy baseline behavior [para. 0068]. If the soldier is healthy, an individual rested baseline can be measured and stored [para. 0157]). The limitation “that creates the reference by machine-learning on a basis of the electrochemical response” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Currie does teach the reference creating device (i.e., a micro-processor [para. 0143]) configured to create the reference. However, Currie does not teach that the reference creating device could perform the claimed machine-learning function. 
Barton-Sweeney teaches a system and method for determining a user’s physical condition such as a hormonal level. The system includes a portable or wearable device that measures multiple biomarkers, such as saliva salinity and saliva pH. The system determines the physical condition, such as the fertility level of the user based on comparing the measured biomarkers with data models. The determined physical condition is communicated to allow the user to know their status (abstract).  Barton-Sweeney further teaches wherein the cloud computing environment 130 provides advantages in allowing the use of artificial intelligence and machine learning engines to process data from the device 30 [para. 0090].  The process transmits the measured data, along with any other data input by the user on the device 30 (e.g. start of menstruation) to the external device in block 210. The user's fertility level is determined in block 212. The determination of fertility level is performed with the assistance of artificial intelligence/machine-learning engines that combine multiple datasets with the measured data to ascertain the user's fertility level. The determined fertility level is transmitted back to the device 30 in block 214. The device 30 then indicates to the user in block 216 their current fertility level [para. 0097].
Currie and Barton-Sweeney are considered analogous art to the claimed invention because they are in the same field of biosensor for analyzing biological fluid such as saliva. Given the teachings of Barton-Sweeney regarding the use of machine learning in an external server to determine the physical condition such as the fertility level of the user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference creating device of Currie to create the reference by the machine-learning method on a basis of the measured electrochemical response, because Barton-Sweeney teaches that the intelligence/machine-learning control methods provide advantages in providing the device with updated artificial intelligence / calculations that are continually improved on a real-time basis rather than just using historical data [para. 0091]. 

Response to Arguments
Applicant's affidavit from a co-inventor of this application filed October 10, 2022 with respect to claim rejections have been fully considered, but are not persuasive. 
Applicant’s arguments, see Remarks Pg. 11-14, filed October 10, 2022, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered, but are not persuasive. 
Applicant’s argument #1 (also paras. 1-2 of the Okamoto Declaration)
Both applicant and the Okamoto Declaration [paras. 1-2] argue that the amended Claim 1 recites “a storage unit having stored thereon a reference that defines a relationship between a numerical value obtained from the electrochemical response and at least one of a type of an illness and a state of progress of the illness; and the electrochemical response from which the numerical value, defined by the reference stored on the storage unit, is obtained includes a first metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness”, and the reference that is actually stored on the storage unit is based on an electrochemical response. Currie fails to teach or even suggest a diagnosing apparatus as claimed, including a storage unit having stored thereon a reference based on an electrochemical response that includes a first metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness. Though Currie mentions electrical properties in paragraphs [0093] and [0124] thereof, a metabolic current produced by oxidation of organic substances is not mentioned or suggested at all (see also paragraph 2 of the Okamoto Declaration). The recitation now included in claim 1 requires that the reference that is actually stored on the storage unit is based on an electrochemical response that includes the first metabolic current and is therefore not a functional limitation. This recitation must be given full patentable weight and plainly provides distinction over Currie.
Examiner’s Response #1
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 above. First, the amended limitation “a storage unit having stored thereon a reference that defines a relationship between a numerical value obtained from the electrochemical response and at least one of a type of an illness and a state of progress of the illness” is not interpreted as an entirely functional limitation in the new grounds of rejection of claim 1. Second, Currie does teach the above amended limitation, as outlined in the rejection of claim 1. Third, the amended limitations “wherein the electrochemical response from which the numerical value, defined by the reference stored on the storage unit, is obtained includes a first metabolic current produced by oxidation of organic substances caused by microbes in the sample solution responsible for the illness” are functional recitations, as outlined in the new grounds of rejection of claim 1 above. Currie teaches the storage unit having stored thereon a reference obtained from the measured electrical property of the substance, wherein the electrical property is selected from the group consisting of a current, a capacitance, a resistance, a voltage-like potential, and an electromotive force (claim 7). Therefore, the apparatus disclosed by Currie is configured to perform the claimed functions. Furthermore, the claimed limitations further limit the sample (i.e., organic substances caused by microbes in the sample solution responsible for the illness) but fail to further limit the structure of the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the organic substances (material worked upon) but fails to limit the diagnosing apparatus (by a structure being claimed), the limitations of the claim have no patentable weight. 
Applicant’s argument #2 (also para. 5 of the Okamoto Declaration)
Regarding claim 7, applicant and the declaration [para. 5] argue that Du does not cure these deficiencies of Currie. 
Examiner’s Response #2
The applicant’s arguments are noted, but are not persuasive according to the Examiner’s response #1 since Currie teaches the claimed limitation of the storage unit having the reference stored thereon. Du teaches the additional limitations recited in claim 7. 
Applicant’s argument #3 (also paras. 3-4 of the Okamoto Declaration)
Regarding claims 10-12, applicant and the declaration [paras. 3-4] argue that Mazlan does not cure these deficiencies of Currie; and Mazlan only discusses that spacing between electrodes can be altered within the range of 10 microns to 30 microns, indicating that a distance of 10 microns may be advantageous (see the first paragraph of the Optimization of the IDE section in Mazlan). Even assuming arguendo that a person of ordinary skill in the art had wanted to optimize the spacing between electrodes in the Currie device in view of the teachings of Mazlan (a proposition with which Applicant does not necessarily agree), such a skilled artisan would only do so within a range of 10 microns to 30 microns, the lower end of which is 5 times higher than the upper end of the range recited in claim 11. With respect to claim 10, neither Currie nor Mazlan discuss or suggest short-circuiting a cell of a microbe responsible for an illness. Without hindsight gleaned from the subject application, a person of ordinary skill in the art would not have had any reason to modify the Currie device such as a shortest distance between the electrodes in the cell is a distance at which one of cells of a microbe, of the microbes responsible for the illness, can be short-circuited; and/or a shortest distance between the electrodes in the cell is 700 nm to 2,000 nm.
Examiner’s Response #3
The applicant’s arguments are noted, but are not persuasive. First, Currie already teaches the limitations of claim 1, as outlined in the new grounds of rejection of claim 1, and Mazlan teaches the additional limitations recited in claims 10-12. Second, Fig.1b in Mazlan shows the distance between the electrodes is less than or equal to the size of the cell under analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shortest distance between the electrodes being a distance of one cell under test. Since different types of cells have different sizes, accordingly one of ordinary skill in the art would adjust the shortest distance between the electrodes based on the size of test cells so that the electrode spacing can only have about one cell to minimize the influence of events occurring due to some random cells disposed in the spacing between the electrodes. Third, Mazlan also explicitly teaches that the increase of the gaps between IDE fingers lead to the rising of its impedance. The distance between finger electrodes play important role for impedance or capacitance measurement. By reducing the electrode spacing, it will increase the effective electrode area, thereby increasing the sensitivity of the device to the existence of cells due to the concentrated perforation depth (see the first paragraph in section of Optimization of the IDE). Therefore, the precise distance between the electrodes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed distance between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between the electrodes in Currie to obtain the desired balance between the electrochemical response affected by the distance between the electrodes as taught by Mazlan and short circuit, as outlined in the rejection of claims 10-11. Fourth, although Mazlan only optimizes the electrode spacing in a range from 10 microns to 30 microns, which is based on size of the cells under their analysis, and one of ordinary skill in the art would optimize the electrode spacing based on both the size of the test cells and the sensitivity of the device. For biological particles (i.e., cells and microbes) with smaller sizes, Mazlan’s teachings regarding the influence of the electrode spacing on the device’s sensitivity is still valid since it does not limit to the electrode spacing in a range from 10 microns to 30 microns. Fifth, the limitations of claims 10-11 are rejected under resulting effective variable, which has nothing to do with the impermissible use of hindsight.    
Applicant’s argument #4 (also para. 5 of the Okamoto Declaration)
Regarding claims 13-14, applicant and the declaration [para.5] argue that Barton-Sweeney does not cure these deficiencies of Currie. 
Examiner’s Response #4
The applicant’s arguments are noted, but are not persuasive according to the Examiner’s response #1 since Currie teaches the claimed limitation of the storage unit having the reference stored thereon. Barton-Sweeney teaches the additional limitations recited in claims 13-14.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Kummer et al. (EP2278310A1) teaches interdigitated electrodes having a spacing of 1.6 microns. MacKay et al. (US20180059101A1) teaches interdigitated electrodes having a spacing of 1-2 microns [para. 0177].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795